DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a continuation of application 16016520 filed 06/22/2018.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application KR10-2015-018671 was received in parent application 16016520 on 08/01/2018.	
	b. Certified copy of application KR10-2016-0004471 was received in parent application 16016520 on 08/31/2018.
	c. Certified copy of application KR10-2016-0005835 was received in parent application 16016520 on 08/01/2018.	
	d. Certified copy of application KR10-2016-0026683 was received in parent application 16016520 on 08/01/2018.	
	e. Certified copy of application KR10-2016-0030006 was received in parent application 16016520 on 08/01/2018.	
	f. Certified copy of application KR10-2016-0059182 was received in parent application 16016520 on 08/01/2018.
	g. Certified copy of application KR10-2016-0062422 was received in parent application 16016520 on 08/01/2018.
	h. Certified copy of application KR10-2016-0083756 was received on was received in parent application 16016520 on 08/01/2018.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
	

Response to Arguments/Amendments
5.	Regarding the prior art rejection, the Applicant’s arguments relating to the newly amended claims have been fully considered, and are persuasive. See section 7 below for details. 

	
REASONS FOR ALLOWANCE
6.	Claims 19 - 30 are allowed.
Reasons For Allowance Over Prior Art
7.	The following is an examiner’s statement of reasons for allowance:
The independent claims are directed towards the idea of obtaining information about unassigned resource units, information which indicates whether the center 2Mhz chunk (a 26 tone RU) in an 80Mhz or greater block is allocated to a user, using a particular configuration of information in HE-SIG-A and HE-SIG-B fields of HEW communication. HEW communication is known in the art, and the general idea of indicating unassigned RUs using HE-SIG-A and HE-SIG-B fields is also known (see e.g. Chen (US 20160330058 A1) at paragraph [0093] and Fig. 14). It is also known in the art that some for blocks (20Mhz, 80Mhz, and 80+80Mhz), the center 2Mhz chunk may need to be allocated separately (see Hedayat (US 10219271 B1) Col. 18 Lines 40 – 50), while for example the 40Mhz block does not have the center RU. The independent claims have been specifically amended to require that the claimed process of indication and allocation only be performed on 80Mhz or greater PPDUs, and not the 20Mhz PPDU indicated by Hedayat. The Examiner does not believe one of ordinary skill in the art would have found it obvious to modify Hedayat to exclude performing the claimed process on 20Mhz PPDUs, as Hedayat teaches directly away from this, and would result in an inferior system. The Examiner believes that the cited prior art, Chen (US 20160330058 A1) in view of Hedayat (US 10219271 B1),  is the best available, and believes that one of ordinary skill in the art would not have found it obvious to combine with another reference(s) such that the independent claims would be taught. Therefore claims 19 - 30 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.S./Examiner, Art Unit 2464              

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464